 Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 1 of 24 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA


                                         : Civil Action No.:
ROSEMARY STEELE, on behalf of            :
herself and others similarly situated,   :
                                         : COMPLAINT--CLASS ACTION
                   Plaintiff,            :
                                         :
      v.                                 : JURY TRIAL DEMANDED
                                         :
BUSH ROSS, P.A.,                         :
                                         :
                   Defendant.            :
                                         :

                                 Nature of Action

      1.     This is a class action brought under both the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the Florida Consumer

Collection Practices Act (“FCCPA”), Fla Stat. § 559.55 et seq., for the benefit of

Florida consumers who have been the subject of certain debt collection efforts by

Bush Ross, P.A. (“Defendant”).

      2.     By way of background, Congress enacted the FDCPA in 1977 to

“eliminate abusive debt collection practices by debt collectors,” 15 U.S.C. §

1692(e), and in response to “abundant evidence of the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors,” which Congress

found to have contributed “to the number of personal bankruptcies, to marital
    Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 2 of 24 PageID 2




instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §

1692(a).

        3.    As the Consumer Financial Protection Bureau (“CFPB”)—the federal

agency tasked with enforcing the FDCPA—once explained, “[h]armful debt

collection practices remain a significant concern today. In fact, the CFPB receives

more consumer complaints about debt collection practices than about any other

issue.”1

        4.    Nearly half of the debt collection complaints that the CFPB receives

involve attempts to collect debts that consumers do not owe.2

        5.    The FDCPA thus includes several protections against wrongful

dunning of consumers, and Florida’s state-law analog—the FCCPA—offers many

of the same. See Fla. Stat. § 559.552 (“This part is in addition to the requirements

and regulations of the federal act. In the event of any inconsistency between any

provision of this part and any provision of the federal act, the provision which is

more protective of the consumer or debtor shall prevail.”).

1
       See Brief for the CFPB as Amicus Curiae, Dkt. No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-
zinman-parham-p.c./140821briefhernandez1.pdf (last visited May 27, 2021).
2
       See Consumer Financial Protection Bureau, Fair Debt Collection Practices
Act      Annual      Report     2021,     at     19       (2021),    available at
https://www.consumerfinance.gov/data-research/research-reports/fair-debt-
collection-practices-act-annual-report-2021/ (last visited May 27, 2021).


                                          2
 Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 3 of 24 PageID 3




      6.     Among the FCCPA’s prohibitions: claiming or attempting to enforce

a debt that is known not to be legitimate. Id., § 559.72(9).

      7.     This case centers on Defendant attempting to collect illegitimate debts

in the form of inflated interest charges due to a failure to properly credit consumers

for payments already made on their subject debts.

                                       Parties

      8.     Rosemary Steele (“Plaintiff”) is a natural person who at all relevant

times resided in Cumberland County, Tennessee.

      9.     Plaintiff also maintains property in Bay County, Florida, where she

visits periodically.

      10.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or

due, or asserted to be owed or due, a creditor other than Defendant.

      11.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted

to be owed or due, arises from a transaction in which the money, property,

insurance, or services that are the subject of the transaction were incurred primarily

for personal, family, or household purposes—namely, community assessments due

to Towne of Seahaven Owners Association, Inc. (“Association”) (the “Debt”).

      12.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      13.    Defendant is a law firm with its principal office in Hillsborough

County, Florida.


                                          3
    Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 4 of 24 PageID 4




        14.   Defendant boasts that its “attorneys have significant experience

representing secured and unsecured lenders and specialized servicers to ensure that

their interests are protected throughout all aspects of the lending relationship.

Sometimes debtors and lenders work together; however, when enforcing a lender’s

rights becomes necessary, our attorneys have the experience and expertise to

handle the most even the most complex creditors’ rights matters.”3

        15.   Defendant “handles creditors’ rights and collection matters in nearly

every industry. With its bankruptcy, real property, and trial expertise, [Defendant]

is uniquely positioned to handle creditors’ rights matters for [its] clients that have

local, national and international collection needs.”4

        16.   Defendant also “prides itself in playing an integral part of any

homeowner association’s or condominium association’s professional team,

assisting the Board and management to prepare for and conduct meetings;

answering questions about documents and pertinent law; enforcing the covenants

and restrictions; drafting and negotiating contracts for provisions of services; and

collecting unpaid assessments.”5


3
      http://www.bushross.com/practices-Creditors-Rights.html (last visited May
27, 2021).
4
        Id.
5
       http://www.bushross.com/industries-Community-Associations.html            (last
visited May 27, 2021).

                                          4
    Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 5 of 24 PageID 5




        17.   Representing “hundreds of association clients throughout Florida,”

Defendant “provides all aspects of community association legal services, including

assessment and fine collections, covenant enforcement, document amendments,

assistance with corporate operations, contract drafting, contract litigation, labor

and employment litigation, and administration and supervision of elections and

meetings.”6

        18.   Defendant is an entity that at all relevant times was engaged, by use of

the mails and telephone, in the business of attempting to collect a “debt” from

Plaintiff, as defined by 15 U.S.C. § 1692a(5).

        19.   Upon information and belief, at the time Defendant attempted to

collect the Debt from Plaintiff, the Debt was in default, or Defendant treated the

Debt as if it were in default from the time that Defendant acquired it for collection.

        20.   Defendant uses instrumentalities of interstate commerce or the mails

in a business the principal purpose of which is the collection of any debts, or to

regularly collect or attempt to collect, directly or indirectly, debts owed or due, or

asserted to be owed or due, another.

        21.   Defendant represented to Plaintiff that it was a debt collector, as

shown below.




6
        Id.

                                          5
 Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 6 of 24 PageID 6




      22.    Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6), and the FCCPA, Fla. Stat., § 559.55(7).

                              Jurisdiction and Venue

      23.    This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

      24.    Venue is proper before this Court under 28 U.S.C. § 1391(b) as

Defendant has its principal place of business in this district.

      25.    This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367(a).

                                 Factual Allegations

      26.    On or about October 14, 2020, Defendant sent Plaintiff a written

communication in connection with the collection of a debt resulting from

Plaintiff’s alleged failure to pay annual assessments owed to the Association.

      27.    A true and correct copy of the October 14 communication to Plaintiff

is attached as Exhibit A.

      28.    This October 14 communication to Plaintiff was the first she received

from Defendant in connection with the collection of the Debt.

      29.    Defendant’s October 14 letter begins by advising Plaintiff that it

represents the Association and that certain amounts are “currently due” on

Plaintiff’s account with the Association:


                                            6
 Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 7 of 24 PageID 7




Ex. A at 1.

       30.    Defendant also warns that, unless Plaintiff resolves her account, the

Association “may record a Claim of Lien against [her] property no sooner than

forty-five (45) days after the date of this letter.” Id.

       31.    Defendant then instructs Plaintiff to make payment to its trust account

and that, “[u]nless the entire sum is paid within forty-five (45) days of the date of

this letter, we may proceed with action to protect the Association’s interests,

including, but not limited to the recording of a claim of lien, which can result in

additional attorney’s fees, costs and interest.” Id. at 2.

       32.    The October 14 letter further cautions: “Any partial or lesser payment

will be applied in accordance with Section 720.3085(3) of the Florida Statutes,

which provides: ‘Any payment received by an association and accepted shall be

applied first to any interest accrued, then to any administrative late fee, then to any

costs and reasonable attorney’s fees incurred in collection, and then to the

delinquent assessment.’” Id.




                                             7
 Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 8 of 24 PageID 8




       33.    Before directing Plaintiff to “govern yourself accordingly,” Defendant

identifies itself as a debt collector in bold print:




 Id.

       34.    Following receipt of Defendant’s October 14 letter, Plaintiff

submitted a payment of $179.52 directly to the Association.

       35.    In response, on or about December 14, 2020, the Association wrote a

letter to Plaintiff indicating that all payments must go through Defendant, and that

the Association forwarded Plaintiff’s payment to Defendant for processing.

       36.    A true and correct copy of the December 14 communication to

Plaintiff is attached as Exhibit B.

       37.    The Association’s December 14 letter reiterated that any payments

received would be “applied first to any interest accrued,” in accordance with

Florida Statutes. Ex. B.

       38.    On or about December 23, 2020, Defendant sent Plaintiff a second

written communication in connection with the Debt.

       39.    A true and correct copy of Defendant’s December 23 communication

to Plaintiff is attached as Exhibit C.


                                             8
 Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 9 of 24 PageID 9




      40.    The December 23 letter acknowledges Plaintiff’s payment of $179.52

but demands payment of an additional $400. Ex. C at 2.

      41.    As part of its offer to “settle” Plaintiff’s account for $400, Defendant

offers to waive interest charges and reduce its attorneys’ fees:




Id.

      42.    Then, on or about February 15, 2021, Defendant sent Plaintiff another

written communication in connection with the Debt.

      43.    A true and correct copy of Defendant’s February 15 communication to

Plaintiff is attached as Exhibit D.

      44.    In the February 15 letter, Defendant demands payment of a “TOTAL

LIEN AMOUNT DUE THROUGH FEBRUARY 15, 2021” of $941.89. Ex. D at

1.

      45.    The February 15 letter encloses a copy of a recorded Claim of Lien

placed on Plaintiff’s property in connection with the Debt. Id.




                                          9
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 10 of 24 PageID 10




      46.     Defendant further warns: “If this lien is not paid in full, by paying the

amount specified above, within forty-five (45) days of the date of this letter, it is

subject to foreclosure proceedings and/or an action for a civil judgment.” Id.

      47.     Defendant again advises that any partial or lesser payments received

will be applied first to any interest accrued, then to any administrative late fees,

then to any costs and reasonable attorney’s fees incurred in collection, and finally

to the delinquent assessment, per Florida law. Id. at 2.

      48.     As well, Defendant again identifies itself as a debt collector:




 Id. at 1.

      49.     The enclosed Claim of Lien describes Plaintiff’s outstanding balance

as follows:




                                          10
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 11 of 24 PageID 11




 Id. at 3.

      50.    Between the October 14, 2020 and February 15, 2021 collection

letters—a span of four months—the interest charges on Plaintiff’s account jumped

from $22.50 to $34.95—an increase of more than 55%—despite her having made a

payment in the interim.

      51.    In May 2021, Plaintiff made another payment on the Debt in the

amount of $941.89.

                             Class Action Allegations

      52.    Plaintiff brings this action as a class action pursuant to Federal Rules

of Civil Procedure 23(a) and (b)(3) on behalf of the following two classes:

      FDCPA Class: All persons (a) with a Florida address, (b) who made a
      payment on a consumer debt allegedly owed to a homeowners,


                                         11
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 12 of 24 PageID 12




       condominium, or other community association, (c) after Bush Ross,
       P.A. had attempted to collect such debt, (d) but for whom Bush Ross,
       P.A. did not apply the payment to outstanding interest charges, (e) and
       to whom Bush Ross, P.A. thereafter mailed a debt collection
       communication not known to be returned as undeliverable, (f) in the
       one year preceding the date of this complaint, (g) whereby Bush Ross,
       P.A. sought to collect any amount of interest that would have been
       satisfied by the prior payment had Bush Ross, P.A. applied the
       payment to interest charges before any others.

       FCCPA Class: All persons (a) with a Florida address, (b) who made a
       payment on a consumer debt allegedly owed to a homeowners,
       condominium, or other community association, (c) after Bush Ross,
       P.A. had attempted to collect such debt, (d) but for whom Bush Ross,
       P.A. did not apply the payment to outstanding interest charges, (e) and
       to whom Bush Ross, P.A. thereafter mailed a debt collection
       communication not known to be returned as undeliverable, (f) in the
       two years preceding the date of this complaint, (g) whereby Bush
       Ross, P.A. sought to collect any amount of interest that would have
       been satisfied by the prior payment had Bush Ross, P.A. applied the
       payment to interest charges before any others.
       53.   Excluded from the classes is Defendant, its officers and directors,

members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which Defendant has or had controlling

interests.

       54.   The classes satisfy Rule 23(a)(1) because, upon information and

belief, they are so numerous that joinder of all members is impracticable.

       55.   The exact number of class members is unknown to Plaintiff at this

time and can only be determined through appropriate discovery.




                                         12
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 13 of 24 PageID 13




      56.    The classes are ascertainable because they are defined by reference to

objective criteria.

      57.    In addition, upon information and belief, the names and addresses of

all members of the proposed classes can be identified through business records

maintained by Defendant.

      58.    The classes satisfy Rules 23(a)(2) and (3) because Plaintiff’s claims

are typical of the claims of the members of the classes.

      59.    To be sure, Plaintiff’s claims and those of the members of the classes

originate from the same standardized debt collection letters utilized by Defendant,

and Plaintiff possesses the same interests and has suffered the same injuries as each

member of the classes.

      60.    Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately

protect the interests of the members of the classes, and she has retained counsel

experienced and competent in class action litigation.

      61.    Plaintiff has no interests that are contrary to or in conflict with the

members of the classes that she seeks to represent.

      62.    A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy, since, upon information and belief,

joinder of all members is impracticable.




                                           13
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 14 of 24 PageID 14




      63.      Furthermore, as the damages suffered by individual members of the

classes may be relatively small, the expense and burden of individual litigation

could make it impracticable for the members of the classes to individually redress

the wrongs done to them.

      64.      There will be no unusual difficulty in the management of this action

as a class action.

      65.      Issues of law and fact common to the members of the classes

predominate over any questions that may affect only individual members, in that

Defendant has acted on grounds generally applicable to the classes.

      66.      Among the issues of law and fact common to the classes are:

            a. Defendant’s violations of the FDCPA as alleged herein;

            b. whether Defendant is a debt collector as defined by the FDCPA;

            c. whether Defendant’s attempted collection of inflated interest charges

               violates 15 U.S.C. § 1692e(2)(A) and/or 15 U.S.C. § 1692f(1) and/or

               Fla. Stat. § 559.72(9);

            d. the availability of statutory penalties; and

            e. the availability of attorneys’ fees and costs.

            Count I: Violation of the Fair Debt Collection Practices Act,
                              15 U.S.C. § 1692e(2)(A)

      67.      Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 66 above.


                                            14
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 15 of 24 PageID 15




        68.    The FDCPA at 15 U.S.C. § 1692e(2)(A) provides:

        A debt collector may not use any false, deceptive, or misleading
        representation or means in connection with the collection of any debt.
        Without limiting the general application of the foregoing, the
        following conduct is a violation of this section:

                                         *****
              (2) The false representation of—

               (A) the character, amount, or legal status of any debt;

        69.    Defendant’s February 15, 2021 communication violated 15 U.S.C. §

1692e(2)(A) by falsely representing the character, amount, or legal status of the

Debt.

        70.    More specifically, Defendant attempted to collect a debt on October

14, 2020 that included an interest charge of $22.50 for allegedly past due

assessments of $160.62. See Ex. A at 1.

        71.    Subsequently, Plaintiff made a payment of $179.52 in December

2020.

        72.    Pursuant to Fla. Stat. § 720.3085(3), Defendant was to apply this

payment first and foremost to the $22.50 interest charge, thus paying off the

interest entirely given the size of the payment.

        73.    Defendant nevertheless attempted to collect $34.95 in interest just a

few months later, by way of its February 15 collection letter. See Ex. D.




                                           15
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 16 of 24 PageID 16




      74.    Between January 2020 and October 2020, interest accrued at 18% per

annum, resulting in a charge of $22.50 as of October 14.

      75.    Assuming interest reset and began accruing anew after Plaintiff’s

December 2020 payment, it is not possible for that interest charge to then reach

$34.95 in such a short span of time between December 2020 and February 2021.

      76.    The February 15 letter additionally attempts to collect a new annual

assessment for 2021, in the amount of $157.54. See id.

      77.    But it is not clear whether this 2021 assessment is delinquent as of

February 15, and even if it were, the 2021 assessment could not possibly have

accrued $34.95 in interest charges within a matter of days if the 2020 assessment

accrued interest of only $22.50 after 10 months.

      78.    In sum, Defendant improperly inflated the Debt by (1) not crediting

Plaintiff’s account for the interest payment resulting from her December 2020

payment, (2) adding inappropriate interest charges to which neither Defendant nor

the Association were entitled, or both.

      79.    By seeking to collect such an inflated amount, Defendant falsely

represented the character, amount, or legal status of the Debt, in violation of 15

U.S.C. § 1692e(2)(A).




                                          16
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 17 of 24 PageID 17




        80.   The harm suffered by Plaintiff is particularized in that the violative

debt collection letter at issue was sent to her personally and regarded her personal

Debt.

        81.   And the violation of Plaintiff’s right not to be the target of misleading

and inflated debt collection communications is a concrete injury sufficient to

confer standing.

        82.   Indeed, the harm Plaintiff alleges here—being misled by a debt

collector as to the true amount of her alleged debt and not credited for a prior

payment—is precisely the type of abusive debt collection practice that the FDCPA

was designed to prevent.

        83.   What’s more, Plaintiff suffered actual damages in the form of her

having made two payments on her account—of $179.52 in December 2020, and of

$941.89 in May 2021—portions of which Defendant either (1) failed to apply to

then-existing interest charges but instead applied to other charges or attorneys’

fees, potentially to Defendant’s own benefit at the time, or (2) later applied to

improperly inflated interest charges which Plaintiff did not owe.

          Count II: Violation of the Fair Debt Collection Practices Act,
                               15 U.S.C. § 1692f(1)

        84.   Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 66 above.

        85.   The FDCPA at 15 U.S.C. § 1692f(1) provides:


                                          17
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 18 of 24 PageID 18




      A debt collector may not use unfair or unconscionable means to
      collect or attempt to collect any debt. Without limiting the general
      application of the foregoing, the following conduct is a violation of
      this section:

                                        *****
            (1) The collection of any amount (including any interest, fee,
            charge, or expense incidental to the principal obligation) unless
            such amount is expressly authorized by the agreement creating the
            debt or permitted by law.

      86.      Defendant’s February 15, 2021 communication violated 15 U.S.C. §

1692f(1) by using unfair and unconscionable means to collect, or attempt to

collect, the Debt.

      87.      As explained above, Defendant attempted to collect an interest charge

of $34.95 for allegedly past due annual assessments, despite acknowledging

Plaintiff’s previous payment of $179.52 in December 2020. See Ex. D at 3.

      88.      Pursuant to Florida law, and as Defendant expressly acknowledged,

that payment of $179.52 should have been applied first to any outstanding interest

charges, and then to associated late fees, collection costs, attorneys’ fees, and the

delinquent assessments. See Fla. Stat. § 720.3085(3).

      89.      However, Defendant did not properly credit Plaintiff’s account for her

payment of $22.50 in interest charges, as demonstrated by the February 15 letter

seeking to collect $34.95 in interest. See Ex. D.

      90.      Given that the delinquent 2020 assessment had accrued only $22.50 in

interest between January 2020 and October 2020, assuming interest later reset

                                          18
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 19 of 24 PageID 19




upon Plaintiff’s December 2020 payment, that same assessment could not have

accrued another $34.95 in interest in just two months.

        91.   For that matter, even assuming the 2021 assessment had become

delinquent by February 15, it could not possibly have accrued $34.95 in interest

charges, at 18%, in less than two months.

        92.   Defendant had no basis to demand payment of $34.95 in interest

charges on February 15 given the amount of the December 2020 payment in

relation to the two outstanding assessments for 2020 and 2021.

        93.   In short, Plaintiff could not, and did not, owe $34.95 in interest on the

Debt as of February 15, 2021.

        94.   Defendant thus attempted to collect a falsely inflated debt amount

owing to inflated interest charges not expressly authorized by agreement or

permitted by law, in violation of 15 U.S.C. § 1692f(1).

        95.   The harm suffered by Plaintiff is particularized in that the violative

debt collection letter at issue was sent to her personally and regarded her personal

Debt.

        96.   And the violation of Plaintiff’s right not to be the target of misleading

and inflated debt collection communications is a concrete injury sufficient to

confer standing.




                                          19
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 20 of 24 PageID 20




      97.    Indeed, the harm Plaintiff alleges here—being subjected to attempted

collection of inflated interest charges, and not given proper credit for a prior

payment—is precisely the type of abusive debt collection practice that the FDCPA

was designed to prevent.

      98.    What’s more, Plaintiff suffered actual damages in the form of her

having made two payments on her account—of $179.52 in December 2020, and of

$941.89 in May 2021—portions of which Defendant either (1) failed to apply to

then-existing interest charges but instead applied to other charges or attorneys’

fees, potentially to Defendant’s own benefit at the time, or (2) later applied to

improperly inflated interest charges which Plaintiff did not owe.

                  Count III: Violation of Fla. Stat. § 559.72(9)

      99.    Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 66 above.

      100. The FCCPA at § 559.72(9) provides:

      In collecting consumer debts, no person shall:

                                      ****

      (9) Claim, attempt, or threaten to enforce a debt when such person
      knows that the debt is not legitimate, or assert the existence of some
      other legal right when such person knows that the right does not exist.

      101. Defendant’s February 15, 2021 communication was sent in

connection with an attempt to collect the Debt from Plaintiff.



                                         20
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 21 of 24 PageID 21




      102. At the time Defendant acquired the Debt for collection, it was, upon

information and belief, considered to be in default.

      103. By attempting to collect interest that Plaintiff could not and did not

owe, Defendant claimed, or attempted to enforce, a debt that it knew or should

have known was not legitimate.

      104. To be sure, Defendant attempted to collect a debt that included an

interest charge of $34.95 for allegedly past due assessments beginning in January

2020, calculated at 18% per annum. See Ex. D at 3.

      105. But Defendant failed to credit Plaintiff’s account for the $22.50 in

interest it already had collected by way of Plaintiff’s December 2020 payment,

which was to apply to interest charges before any others. See Fla. Stat. §

720.3085(3).

      106. Had interest reset after the December 2020 payment, the outstanding

assessment could not possibly have accrued an additional $34.95 in interest in

merely a matter of weeks, particularly considering that it previously had accrued

only $22.50 in interest over the course of 10 months.

      107. Nor     could    the   January     2021     assessment—even   presuming

delinquency by February 15—possibly have accrued $34.95 in interest at 18% in a

matter of weeks.




                                         21
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 22 of 24 PageID 22




      108. The claimed interest charge of $34.95 has no basis in fact, and as a

result of Defendant’s collection efforts and failure to apply Plaintiff’s payment

appropriately to then-existing interest charges, Defendant violated Fla. Stat. §

559.72(9).

      109. The harm suffered by Plaintiff is particularized in that the violative

debt collection letter at issue was sent to her personally, regarded her personal

Debt, and wrongly claimed or attempted to enforce a debt that Plaintiff did not

owe, and which therefore was not legitimate.

      110. Likewise, Defendant’s actions created a concrete harm in that they

constituted debt collection practices that the Florida legislature specifically

prohibited, and those actions created the risk that Plaintiff would pay monies she

did not owe.

      111. What’s more, Plaintiff suffered actual damages in the form of her

having made two payments on her account—of $179.52 in December 2020, and of

$941.89 in May 2021—portions of which Defendant either (1) failed to apply to

then-existing interest charges but instead applied to other charges or attorneys’

fees, potentially to Defendant’s own benefit at the time, or (2) later applied to

improperly inflated interest charges which Plaintiff did not owe.

      WHEREFORE, Plaintiff respectfully requests relief and judgment as

follows:


                                        22
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 23 of 24 PageID 23




        A. Determining that this action is a proper class action under Rule 23 of

           the Federal Rules of Civil Procedure;

        B. Adjudging and declaring that Defendant violated 15 U.S.C. §§

           1692e(2)(A) and 1692f(1);

        C. Adjudging and declaring that Defendant violated Fla. Stat. §

           559.72(9);

        D. Awarding Plaintiff and members of the classes statutory damages

           pursuant to 15 U.S.C. § 1692k and Fla. Stat. § 559.77(2);

        E. Awarding Plaintiff and members of the classes actual damages

           incurred, as applicable, pursuant to 15 U.S.C. § 1692k and Fla. Stat. §

           559.77(2);

        F. Enjoining Defendant from future violations of 15 U.S.C. §§

           1692e(2)(A) and 1692f(1), and Fla. Stat. § 559.72(9), with respect to

           Plaintiff and the classes;

        G. Awarding Plaintiff and members of the classes their reasonable costs

           and attorneys’ fees incurred in this action, including expert fees,

           pursuant to 15 U.S.C. § 1692k, Fla. Stat. § 559.77(2), and Rule 23 of

           the Federal Rules of Civil Procedure;

        H. Awarding Plaintiff and the members of the classes any pre-judgment

           and post-judgment interest as may be allowed under the law; and


                                        23
Case 8:21-cv-01300-TPB-CPT Document 1 Filed 05/27/21 Page 24 of 24 PageID 24




        I. Awarding other and further relief as the Court may deem just and

           proper.

                                JURY DEMAND

     Plaintiff is entitled to, and hereby demands, a trial by jury.


Dated: May 27, 2021                    Respectfully submitted,

                                       /s/ Jesse S. Johnson
                                       James L. Davidson
                                       Florida Bar No. 723371
                                       Jesse S. Johnson
                                       Florida Bar No. 69154
                                       Greenwald Davidson Radbil PLLC
                                       7601 N. Federal Highway, Suite A-230
                                       Boca Raton, FL 33487
                                       Tel: (561) 826-5477
                                       jdavidson@gdrlawfirm.com
                                       jjohnson@gdrlawfirm.com

                                       Counsel for Plaintiff and the proposed
                                       classes




                                         24
